                                                        1 Entered on FLSD Docket 19-3639-MJ-REID
   Case 1:19-mj-03639-LMR
AO 442,Rev. 5/93) Warrant for Arrest
                                           �';:Document
                                                =============          ===: 10/15/2019 Page 1 of 15

                                �niteb �tntes J0istrtd aloud
                                                                                                                       VI RGINIA
______.;.;.W.;;;..ES;:;...T __E__R N;..;__, ______                       DISTRICT OF

                 UNITED STATES OF AMERICA
                                                                                                 WARRANT FOR ARREST
                                    V.
                 JO SE PI EDRAHI DT A
                                                                                    CASE NUMBER:                97-54-R

To: The United States Marshal                                       (,

    and any Authorized United States Officer



                                                                    I A                 _
      YOU ARE.HEREBY COMMANDED to arrest __J_O_ S_E _P_I_ E_D_RA_H _ _DT_ ______________
                                                                                                              Name

and bring him or her forthwith to the nearest magistrate judge to answer a(n)


IB] Indictment
     ,.
               D Information O Complaint O Order of Court D Violation Notice D Probation Violation Petition
charging him or her with         (brief description ol ollense)


Money Laundering Conspiracy

                                                                                                    DO NOT EXECUTE

in violation of Title _           _1_8__                  United States Code, Section(s) __1_9 5_ _6_( h_) _ _          _      _    _   __ _

 Honorable James C. Turk                                                                 United States District Judge

    ti. --1i-ll:;1tv . :
 Name of Issuing Officer


 Signature of Issuing Officer
                                �
                                           fy          <!itiL-                     Title of Issuing Officer
                                                                                         May 21, 1997
                                                                                   Date and Location
                                                                                                                     Roanoke, Virginia




 Bail fixed at $                                                              by
                                                                                                         Name of Judicial Officer



                                                                         RETURN

 This warrant was received and �xecuted with the arrest of the above:--named defendant at


 DATE RECEIVED                       NAME AND TITLE OF ARRESTING OFFICER                         SIGNATURE OF ARRESTING OFFICER

DATE OF ARREST
          YR
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 15
                         19-3639-MJ-REID
 Oct 15, 2019

           Miami
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 11 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 12 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 13 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 14 of 15
Case 1:19-mj-03639-LMR Document 1 Entered on FLSD Docket 10/15/2019 Page 15 of 15
